Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 1, 3-9, 13, 15-17 and 47-49 are pending and claims 2, 10-12, 14, 18-46 have been canceled.

Claim Objections
Claim 47 is objected to because of the following informalities:
The recitation “the top electrode” in line 8 has not been introduced previously. 
Appropriate correction is required.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (Pub. No. US 2002/0025650 A1), herein Thakur, in view of Elers et al. (Pub. No. US 2008/0182410 A1), herein Elers.
Regarding claim 1, Thakur discloses a method, comprising: forming, in-situ a semiconductor processing chamber of a semiconductor fabrication apparatus, a top electrode 22/32/830 of a storage node on a dielectric material 28/828 in a semiconductor fabrication sequence; and forming, in-situ the semiconductor processing chamber, a barrier material 26/30/824 on the top electrode to reduce oxidation of the top electrode and damage to the dielectric 
Thakur in paragraph [0027] says “furthermore, where one or both of the electrodes 22 and 32 are formed from polysilicon or another semiconductor material, the respective barrier layers 26 and 30 (having respective thicknesses as low as 10 to 100 angstrom in one embodiment) allow the respective thicknesses of the electrodes 22 and 32 to be reduced from approximately 600 angstrom (the typical thickness of a conventional semiconductor electrode as discussed above in conjunction with FIG. 1) to approximately 200 angstrom. Thus, not only does this reduction in thickness reduce the overall thickness of the capacitor 20, it also significantly reduces or eliminates the depletion that occurs in the electrodes 22 and 32. Additionally, by providing conductive paths along the sides of the semiconductor electrodes 22 and 32, respectively, the barrier layers 26 and 30 allow the charge carriers within the electrodes 22 and 32 to more easily travel from one location to another, and thus significantly reduce the series resistance of the capacitor 20.” 
Thakur does not specifically say wherein the top electrode comprises a titanium nitride material having a first maximum thickness of 60 angstroms; and forming, a barrier material on the top electrode, wherein the barrier material has a second maximum thickness of 5 angstroms.
However, in the same field of endeavor, Elers teaches the top electrode comprises a titanium nitride material having a first maximum thickness of 60 angstroms; and forming, a barrier material on the top electrode, wherein the “…The stoichiometric metal nitride layer 200 preferably has a thickness between about 1 nanometers (nm) and 50 nm, more preferably between about 2 nm and 20 and still more preferably between about 2 nm and 10 nm. The passivation layer preferably has a thickness between about 2 A° and 20 A°, more preferably between about 2 A° and 10 A°, still more preferably between about 2 A°and 6 A°...”).
Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed thickness range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
to reduce oxidation of the top electrode and damage to the dielectric material when ex-situ the semiconductor fabrication apparatus” is merely a functional/intended use limitation. As long as the method shown by the references meets that use, it reads on it (see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997)). The prior art method/final structure is inherently capable of performing the recited function.
Regarding claims 3 and 4, Thakur in view of Elers teaches the method of claim 1, wherein forming the barrier material comprises forming a silicon barrier material on the top electrode by exposing the top electrode to a silicon precursor, wherein exposing the top electrode to the silicon precursor comprises exposing the top electrode to a silane-based gas (Thakur: paragraphs [0053]-[0054], [0062]). 
Regarding claim 5, Thakur in view of Elers teaches the method of claim 1, wherein forming the barrier material comprises forming a nitride barrier material on the top electrode (Thakur: paragraphs [0006], [0026], and Elers: paragraphs [0005], [0036], [0073], [0075]). 
Regarding claims 47-49, Thakur discloses a method, comprising: forming, in-situ a semiconductor processing chamber of a semiconductor fabrication apparatus, a silicon nitride barrier material 26/30/824 on a dielectric material 28/828 of a storage node to reduce damage to the dielectric material during subsequent processing of the storage node; wherein forming the silicon nitride barrier material comprises: exposing the dielectric material to a silicon prcursor and forming, in-situ the semiconductor processing chamber, the top electrode 22/32/830 on the dielectric 
Thakur in paragraph [0027] says “furthermore, where one or both of the electrodes 22 and 32 are formed from polysilicon or another semiconductor material, the respective barrier layers 26 and 30 (having respective thicknesses as low as 10 to 100 angstrom in one embodiment) allow the respective thicknesses of the electrodes 22 and 32 to be reduced from approximately 600 angstrom (the typical thickness of a conventional semiconductor electrode as discussed above in conjunction with FIG. 1) to approximately 200 angstrom. Thus, not only does this reduction in thickness reduce the overall thickness of the capacitor 20, it also significantly reduces or eliminates the depletion that occurs in the electrodes 22 and 32. Additionally, by providing conductive paths along the sides of the semiconductor electrodes 22 and 32, respectively, the barrier layers 26 and 30 allow the charge carriers within the electrodes 22 and 32 to more easily travel from one location to another, and thus significantly reduce the series resistance of the capacitor 20.” 
Thakur does not specifically say wherein the top electrode comprises a titanium nitride material having a first maximum thickness of 60 angstroms; and forming, a barrier material on the top electrode, wherein the barrier material has a second maximum thickness of 5 angstroms, wherein forming the silicon nitride barrier material comprises: exposing the dielectric to a nitride precursor.
“…The stoichiometric metal nitride layer 200 preferably has a thickness between about 1 nanometers (nm) and 50 nm, more preferably between about 2 nm and 20 and still more preferably between about 2 nm and 10 nm. The passivation layer preferably has a thickness between about 2 A° and 20 A°, more preferably between about 2 A° and 10 A°, still more preferably between about 2 A°and 6 A°...”).
Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed thickness range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Furthermore, the limitation “to reduce oxidation of the top electrode and damage to the dielectric material when ex-situ the semiconductor fabrication apparatus” is merely a functional/intended use limitation. As long as the method shown by the references meets that use, it reads on it (see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997)). The prior art method/final structure is inherently capable of performing the recited function.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Elers, as applied above, and further in view of Lee et al. (Pub. No. US 2006/0240679 A1), herein Lee.
Regarding claims 6-8, Thakur in view of Elers does not specifically state the boron precursor, aluminum precursor or carbon precursor. 
However, it would have been obvious to one of ordinary skill in the art to have one of boron, aluminum or carbon for the precursor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). For example, in the same field of endeavor, Lee shows a method of forming electrodes and .  

Allowable Subject Matter
Claims 9, 13 and 15-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 9, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, exposing the top electrode to a silicon precursor; and exposing the top electrode to a nitride precursor; and forming a second portion of the top electrode such that the silicon nitride barrier material is formed between the first and second portions of the top electrode, wherein the silicon nitride barrier material has a thickness that is in a range of 0.1 angstroms to 5 angstroms, and wherein a cumulative thickness of the first portion of the top electrode, the silicon nitride barrier material, and the second portion of the top electrode is in a range of 10 angstroms to 60 angstroms. Claims 13 and 15-17 are included likewise as they depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 47-49 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 20, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813